 

 



INCENTIVE LISTING FEE NOTE AGREEMENT

 

This INCENTIVE LISTING FEE NOTE Agreement (this “Agreement”) is entered into as
of September 6, 2012 (the “Effective Date”) by and among American Realty Capital
Trust, Inc., a Maryland corporation (“ARCT”), American Realty Capital Operating
Partnership, L.P., a Delaware limited partnership (the “Operating Partnership”
and together with ARCT, the “Obligors”) and AR Capital, LLC, a Delaware limited
liability company (the “Holder”).

 

RECITALS

 

A. The Holder was the sponsor of ARCT, which owns and acquires single tenant
free standing commercial real estate properties that are primarily net leased on
a long-term basis to investment grade credit rated and other creditworthy
tenants and that elected to be treated as a real estate investment trust
(“REIT”) for U.S. federal income tax purposes commencing with the taxable year
ended December 31, 2008.

 

B. Prior to March 1, 2012, ARCT operated as a non-exchange traded REIT and its
day-to-day business and operations were managed by American Realty Capital
Advisors, LLC, a Delaware limited liability company wholly-owned by the Holder
(the “Former Advisor”).

 

C. On March 1, 2012, ARCT internalized its management and provided notice of
termination of its advisory agreement with the Former Advisor (the
“Internalization”) and listed its shares of common stock on The NASDAQ Global
Select Market (the “Listing”).

 

D. In connection with the Internalization and the Listing, the board of
directors of ARCT, among other things, approved new Articles of Amendment and
Restatement of ARCT (the “New Charter”), which are an amendment and restatement
of ARCT’s then-existing Articles of Amendment and Restatement, dated as of
January 22, 2008 (the “Original Charter”), to reflect the fact that ARCT no
longer was operating as a non-exchange traded REIT, and instructed ARCT to
submit the New Charter for approval by ARCT’s stockholders.

 

E. Pursuant to the Original Charter, ARCT was obligated to a pay the Holder a
“Subordinated Incentive Listing Fee” (the “Subordinated Incentive Listing Fee”)
in connection with the listing of ARCT’s common stock on a national securities
exchange. Such a provision is not included in the New Charter.

 

F. In connection with ARCT’s initial public offering of shares of its common
stock on a “best efforts” basis pursuant to its Registration Statement (File No.
333-145949) (“ARCT’s IPO”), ARCT separately agreed to pay the Subordinated
Incentive Listing Fee to the Holder in the form of a convertible three (3) year
promissory note in a form that was previously agreed to by ARCT and the Holder.

 

G. On July 31, 2012, (i) ARCT’s stockholders approved the New Charter and (ii)
ARCT filed the New Charter with the State of Maryland Department of Assessments
and Taxation.

 



 

 

 

H. Prior to the date hereof, ARCT, the Operating Partnership and the Holder
agreed that the Operating Partnership would be jointly and severally liable with
ARCT in respect of the issuance of, and payment with respect to, the
Subordinated Incentive Listing Fee Note (as defined below) if and when such note
is issued.

 

I. Concurrently with the execution of this Agreement, Realty Income Corporation,
a Maryland corporation (“Parent”) and Tau Acquisition LLC, a Delaware limited
liability company wholly-owned by Parent (the “Merger Sub”), entered into that
certain Agreement and Plan of Merger, dated as of the Effective Date (the
“Merger Agreement”), pursuant to which ARCT will be merged with and into Merger
Sub, with Merger Sub being the surviving entity (the “Merger”).

 

J. As a condition of entering into the Merger Agreement, Parent requested that
ARCT obtain the Holder’s consent to cap the principal amount of the Subordinated
Incentive Listing Fee Note at $76,000,000.

 

K. In response to Parent’s request, the Holder agreed to cap the principal
amount of the Subordinated Incentive Listing Fee Note at $76,000,000 and in
return requested from the Obligors that if and to the extent the Subordinated
Incentive Listing Fee Note is issued, (i) the principal amount of the
Subordinated Incentive Listing Fee Note would not be less than $58,600,000, (ii)
the Subordinated Incentive Listing Fee Note be due and payable upon demand on
not less than five (5) business days’ prior written notice by the Holder and
(iii) if the Merger Agreement is terminated without a closing the Holder shall
be entitled to receive an additional Subordinated Incentive Listing Fee Note to
the extent the $76,000,000 cap otherwise limits the amount the Holder would be
entitled to receive.

 

L. In connection with the Holder’s request that (i) the principal amount of the
Subordinated Incentive Listing Fee Note not be less than $58,600,000 and (ii)
the Subordinated Incentive Listing Fee Note be due and payable upon demand on
not less than five (5) business days’ prior written notice by the Holder, the
Obligors, acting through and at the direction of ARCT’s independent directors,
requested that the Holder eliminate its right to convert the principal amount of
the Subordinated Incentive Listing Fee Note into shares of ARCT’s common stock
(the “Conversion Feature”) based on the Seasoned Average Market Value (as
defined below).

 

M. In response to such requests, the Obligors, acting through and at the
direction of ARCT’s independent directors and the Holder agreed to modify the
terms of the Subordinated Incentive Listing Fee Note, if and to the extent
issued, to (i) add a cap of $76,000,000 on its principal amount, (ii) add a
floor of $58,600,000 on its principal amount, (iii) provide that such note shall
be due and payable upon demand on not less than five (5) business days’ prior
written notice by the Holder, (iv) eliminate the Conversion Feature and (v)
provide that if the Merger Agreement is termination without a closing the Holder
would be entitled to receive an additional Subordinated Incentive Listing Fee
Note if the cap on the original Subordinated Incentive Listing Fee Note
otherwise limited the amount the Holder was entitled to receive provided that
the aggregate principal amount of such notes does not exceed $100,000,000.

 



2

 

 

N. In connection with and as a result of (i) the New Charter becoming operative
and replacing the Original Charter, (ii) the Listing, and (iii) the negotiations
among Parent, the Holder and ARCT and the Operating Partnership regarding the
revised terms of the Subordinated Incentive Listing Fee Note, the Obligors and
the Holder desire to memorialize the Obligors’ obligation to issue, and the
Holder’s right to receive, the Subordination Incentive Listing Fee Note, upon
the terms and subject to the conditions set forth in this Agreement.

 

AGREEMENT

 

In consideration of the mutual agreements and covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

SUBORDINATED INCENTIVE LISTING FEE NOTE

 

1.1 Issuance of the Subordinated Incentive Listing Fee Note. If the excess of
(I) the sum of (a) the market value of ARCT’s common stock, based on the average
market value of the shares issued and outstanding at the Listing over the 30
trading days beginning 180 days after the Listing (the “Seasoned Average Market
Value”) plus (b) distributions paid by ARCT from and after May 21, 2008 and
prior to the Listing exceeds (II) the sum of (c) the total amount of capital
raised from stockholders during ARCT’s IPO and (d) the amount of cash flow
necessary to generate a 6.0% annual cumulative, non-compounded return to such
stockholders through the date of the Listing (the excess of clause (I) over
clause (II) being hereinafter referred to as the “Excess Value Amount”), then
the Obligors, jointly and severally, shall issue to the Holder the Subordinated
Incentive Listing Fee as follows:

 

(a) In the form of a promissory note, substantially in the form of Exhibit A
(the “Subordinated Incentive Listing Fee Note”), in a principal amount equal to
15% of the Excess Value Amount (the “Incentive Listing Fee Amount”); provided,
however, that the principal amount of the Subordinated Incentive Listing Fee
Note (x) will not be less than $58,600,000 and (y) will not be more than
$76,000,000 (the amount set forth in this clause (y) is referred to as the
“Cap”); and

 

(b) In the event that (x) the Merger Agreement is terminated without a closing
and (y) if, as a result of the application of the Cap, the Subordinated
Incentive Listing Fee Note shall have been issued in a principal amount less
than the Incentive Listing Fee Amount, then an additional promissory note,
substantially in the form of Exhibit B (the “Additional Note”) will be issued in
a principal amount equal to the difference between (i) the Incentive Listing Fee
Amount minus (ii) the original principal amount of the Subordinated Incentive
Listing Fee Note; provided, however, the principal amount of the Additional Note
shall not exceed the difference between (x) $100,000,000 and (y) the original
principal amount of the Subordinated Incentive Listing Fee Note.

 



3

 

 

ARTICLE II

 

DEFINITIONS

 

2.1 Certain Definitions. In this Agreement, the following terms have the
meanings set forth below, which shall be equally applicable to both the singular
and plural forms. Any agreement referred to below shall mean such agreement as
amended, supplemented and modified from time to time to the extent permitted by
the applicable provisions thereof and by this Agreement.

 

“Person” means any individual, corporation, general or limited partnership,
limited liability company, joint venture, estate, trust, association,
organization, labor union, or other entity or governmental body.

 

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any court or other governmental body or referee, trustee, arbitrator
or mediator.

 

 

ARTICLE III

MISCELLANEOUS

 

3.1 Notices. All notices, requests, communications and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
fax), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made when delivered against receipt or upon actual receipt of
(i) personal delivery, (ii) delivery by reputable overnight courier,
(iii) delivery by facsimile transmission with telephonic confirmation or (iv)
delivery by registered or certified mail, postage prepaid, return receipt
requested, addressed as set forth below (or to such other address as may be
hereafter notified by the respective parties hereto in accordance with this
Section 3.1):

 

The Obligors: American Realty Capital Trust, Inc.   American Realty Capital
Operating Partnership, L.P.   405 Park Avenue, 15th Floor   New York, New York
10022   Facsimile No.:  (646) 861-7812   Attention:  William M. Kahane      
with a copy to:       Proskauer Rose LLP   Eleven Times Square   New York, New
York 10036   Facsimile No.:  (212) 969-2900   Attention:  Peter M. Fass, Esq.  
  Steven L. Lichtenfeld, Esq.    

 



4

 

 

The Holder: AR Capital, LLC   405 Park Avenue   New York, New York 10022  
Facsimile No.:  (212) 421-5799   Attention:  Nicholas S. Schorsch       with a
copy to:       AR Capital, LLC   405 Park Avenue   New York, New York 10022  
Facsimile No.:  (646) 861-7804   Attention:  Jesse C. Galloway, Esq.

 

3.2 Expenses. Each of the parties will bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.

 

3.3 No Third-Party Beneficiaries. Subject to Sections 3.9 and 3.12, this
Agreement shall not confer any rights or remedies upon any Person other than the
parties hereto and their respective successors and permitted assigns.

 

3.4 Consent to Jurisdiction; Service of Process. Each party to this Agreement
irrevocably consents and agrees that any Proceeding commenced by it arising out
of or relating to this Agreement or, if applicable, the Subordinated Incentive
Listing Fee Note or the Additional Note after issuance thereof shall be brought
only in the United States District Court for the Southern District of New York
or, in the event such court does not have subject matter jurisdiction over such
Proceeding, in courts of the State of New York sitting in the Borough of
Manhattan, City of New York. Each party hereby (i) irrevocably accepts and
submits to the jurisdiction of each of the aforesaid courts in personam,
(ii) irrevocably and unconditionally waives any objection to the laying of venue
in either of the aforesaid courts, and (iii) irrevocably and unconditionally
waives and agrees not to plead or assert the claim that either of the aforesaid
courts is not a convenient forum with respect to any such Proceeding or other
similar defense or doctrine. Process in any such Proceeding may be served on any
party in any manner provided by law.

 

3.5 Governing Law. This Agreement will be governed by the internal laws of the
State of New York.

 

3.6 Further Assurances. The parties agree, without further consideration, (i) to
furnish upon request to each other such further information, (ii) to execute and
deliver to each other such other documents, and (iii) to do such other acts and
things, all as the other party may reasonably request for the purpose of
carrying out the intent of this Agreement and the transactions contemplated by
this Agreement and, if applicable, the Subordinated Incentive Listing Fee Note
and the Additional Note after issuance thereof.

 



5

 

 

3.7 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement shall be valid unless in writing and signed by the party to be charged
with such amendment or waiver. No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

 

3.8 Entire Agreement. This Agreement supersedes all prior agreements between the
parties with respect to its subject matter and constitutes (together with the
Subordinated Incentive Listing Fee Note and the Additional Note) a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. The exhibit identified in and attached to this
Agreement is incorporated herein by reference and shall be deemed as fully a
part hereof as if set forth herein in full.

 

3.9 Assignments, Successors and No Third-Party Rights. Neither Obligor may
assign any of its rights or obligations under this Agreement without the prior
consent of the Holder. Subject to the preceding sentence, this Agreement will
apply to, be binding in all respects upon, and inure to the benefit of the
successors and permitted assigns of the parties. Except as expressly provided in
Section 3.12, nothing expressed or referred to in this Agreement will be
construed to give any Person other than the parties hereto any legal or
equitable right, remedy, or claim under or with respect to this Agreement or any
provision of this Agreement.

 

3.10 Severability. Any term of this Agreement which would be invalid or
unenforceable as written shall be deemed limited in scope and/or duration to the
extent necessary to render it enforceable. The determination of any court that
any provision is invalid or unenforceable shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity of
the offending term or provision in any other situation or in any other
jurisdiction.

 

3.11 Construction. The parties have participated jointly in the drafting of this
Agreement, and each party was represented by counsel in the negotiation of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.

 

3.12 Waiver of Legal Conflicts. The Obligors and the Holder each acknowledges
and agrees that, at their request, Proskauer Rose LLP acted as counsel to the
Obligors in connection with this Agreement, the Subordinated Incentive Listing
Fee Note and the Additional Note. Accordingly, each of the parties agrees to,
and does, waive any conflict of interest which may be deemed to arise as the
result of such representation and agrees not to seek to disqualify or otherwise
prevent Proskauer Rose LLP from representing the other party hereto (or any
other clients of Proskauer Rose LLP) in any matters by reason of its work on, or
representation of, such party in connection with this Agreement, the
Subordinated Incentive Listing Fee Note, the Additional Note or its possession
of confidential information relating to such party. Proskauer Rose LLP shall be
entitled to rely upon this Section 3.12 as a third party beneficiary hereof. The
Holder has advised the Obligors that it has retained its own counsel to
represent it in connection with this Agreement.

 

3.13 Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument. Original signatures
hereto may be delivered by facsimile which shall be deemed originals.

 

* * *

 



6

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

  OBLIGORS:       American Realty Capital Trust, Inc.           By: /s/ William
M. Kahane   Name: William M. Kahane   Title:  President and Chief Executive
Officer           AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP, L.P.       By: 
American Realty Capital Trust, Inc., its general partner           By: /s/
William M. Kahane   Name: William M. Kahane   Title:  President and Chief
Executive Officer           HOLDER:       AR CAPITAL, LLC           By: /s/
Nicholas S. Schorsch   Name:  Nicholas S. Schorsch   Title:  Managing Member    
   

 



 

 

 

 

